         Case 1:20-cv-10685-ADB Document 194 Filed 07/08/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                        )
himself and all others similarly situated,           )
                                                     )
                       Petitioners,                  )
                                                     )
               v.                                    )      Civil Action No. 20-10685-ADB
                                                     )
ANTONE MONIZ, Superintendent of the                  )
Plymouth County Correctional Facility                )
                                                     )
                       Respondent.                   )

    RESPONDENT’S COMBINED NOTICE OF INTENT TO TRANSFER AND
 THEN REMOVE AND RESPONSE TO THE SEALED FILING DATED JUNE 25, 2020

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility (“PCCF”), by and through his attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully submits this notification pursuant to this

Court’s Order, dated June 9, 2020. Doc. # 144. Respondent also submits this notice in response

to the sealed filing, dated June 25, 2020.

       The week of July 13, 2020, ICE intends to begin executing Petitioner Rogerio Pereira-Da

Silva’s (“Pereira-Da Silva”) final order of removal by transferring him out of the district. That

same week, ICE intends to remove Pereira-Da Silva from the United States to Brazil.

                                                     Respectfully submitted,

                                                     ANTONE MONIZ
                                                     Superintendent of the Plymouth
                                                     County Correctional Facility

                                                     By his attorneys,

                                                     ANDREW E. LELLING,
        Case 1:20-cv-10685-ADB Document 194 Filed 07/08/20 Page 2 of 2



                                          United States Attorney

                                    By:   /s/ Jason C. Weida
                                          Jason C. Weida
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3180
Dated: July 8, 2020                       Jason.Weida@usdoj.gov
